DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/05/2021 pertaining to “drive system” invoking 35 U.S.C. 112(f) have been fully considered and are persuasive.
Applicant's arguments filed 04/05/2021 pertaining to the 35 U.S.C. 103 rejection of Claim 8 have been fully considered and are persuasive.
Applicant's arguments filed 04/05/2021 pertaining to art rejection under 35 U.S.C. 102(a)(1) have been fully considered and are not persuasive.
Applicant argues that Genov does not disclose “…a height of the end effector is within a stack height profile of the wrist axis (Fig. 3B) so that a total stack height of the end effector and wrist axis is sized to conform within a pass through of a slot valve.”
The Examiner disagrees.  As understood by the Examiner, Applicant’s claimed “stack height profile” (H3) is the overall structural height at the wrist axis (WX) (upper portion of Applicant’s Fig. 3A copied below for reference).


    PNG
    media_image1.png
    328
    678
    media_image1.png
    Greyscale


When the same interpretation is applied to Genov’s disclosure, as shown in Genov’s annotated Fig. 3B, it is clear that Genov discloses “…a height of the end effector is within a stack height profile of the wrist axis.” 
 
    PNG
    media_image2.png
    277
    908
    media_image2.png
    Greyscale


Regarding the functional limitation “so that a total stack height of the end effector and wrist axis is sized to conform within a pass through of a slot valve” (claim 1) and “which maximum reach extends the end effector, its knuckle axis, and at least part of the third arm link including the wrist axis through a slot valve” (claim 14), Genov’s total stack height of the end effector and wrist, and the end effector, its knuckle axis, and at least part of the third arm link including the wrist axis, is capable of passing through a slot valve when the slot valve has a height greater than the stack height profile, and a height greater than end effector, its knuckle axis, and at least part of the third arm link including the wrist axis (see MPEP 2114).
Applicant states that the Office Action admits that Genov is silent with respect to “…effecting extension or retraction of the upper arm link, the forearm link, the third arm link, and the end effector in a horizontal plane, on opposite sides of a shoulder axis of the transport apparatus and crossing over the shoulder axis, with a two degree of freedom drive system” of claim 26.
without rotation of the transport apparatus as a unit about the shoulder axis” (emphasis added).  The Examiner states that Genov is capable of performing the newly added functional limitations, as claimed in Claim 24.
With respect to the combination of Genov with van der Meulen, Applicant argues that “adding additional motors to Genov to extend and retract the arm would clearly impermissibly change the manner in which Genov operates to extend the arm with the single motor 36 and the elaborate pulley system.”
The Examiner responds that van der Meulen was not relied upon for teaching the addition of motors to Genov’s disclosure.
In reference to modifying Genov with the teaching of Ogawa, Applicant argues that the motivation to combine is “a conclusoroy statement as there is nothing in Ogawa (or any other of the cited references) with respect to minimizing energy consumption.”
The Examiner responds that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the basis for obviousness is in the knowledge generally available to one of ordinary skill in the art.
Applicant’s argues that “any disclosure in Ogawa with respect to bidirectional extension is rebutted by the disclosure of van der Meulen.”

 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 9, 11-18, and 22 are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Genov et al. (US 5,064,340), hereinafter Genov.
Genov discloses;
Claim 1. A substrate processing apparatus comprises: a frame (38); a transport apparatus (10) connected to the frame, the transport apparatus having an upper arm link (12), a forearm link (18) rotatably coupled to the upper arm link about an elbow axis (26), at least a third arm link (116) rotatably coupled to the forearm link about a wrist axis (122), and an end effector (32) rotatably coupled to the third arm link about a knuckle axis (28); and at least a two degree of freedom drive system (144, 146, and pulleys and belts) operably connected to at least one of the upper arm link, the forearm link, and the third arm link for effecting extension and retraction of the end effector in a horizontal plane wherein a height of the end effector is within a stack height profile of the wrist axis (Fig. 3B) so that a total stack height of the end effector and wrist axis is sized to conform within a pass through of a slot valve (when the slot valve has a height greater than the stack height profile) (Col. 9-10 and Fig. 3-3B).  
Claim 3. The substrate processing apparatus of claim 1, wherein rotation of the end effector is slaved to rotation of the forearm link and rotation of the third arm link is slaved to rotation of the upper arm link (Col. 10 and Fig. 3-4).  
Claim 6. The substrate processing apparatus of claim 1, wherein the end effector is disposed above or below the third arm link (Fig. 3).  
Claim 9. The substrate processing apparatus of claim 1, wherein an axis of extension and retraction of the transport apparatus passes over a center of a shoulder axis of rotation of the transport apparatus (Fig. 4).  
Claim 11. The substrate processing apparatus of claim 1, wherein the end effector remains aligned with an axis of extension and retraction throughout a range of extension and retraction of the transport apparatus (Fig. 4).  
Claim 12. The substrate processing apparatus of claim 1, wherein the third arm link is substantially aligned with the forearm link with the transport apparatus in a home pose (Fig. 4).  
Claim 13. The substrate processing apparatus of claim 1, wherein the third arm link is driven by a band transmission having a single band height (Fig. 3B).  
Claim 14. A substrate processing apparatus (abstract and Col. 1) comprising: a frame (38); a transport apparatus (10) connected to the frame, the transport apparatus having an upper arm link (12), a forearm link (18) rotatably coupled to the upper arm link about an elbow axis (26), at least a third arm link (116) rotatably coupled to the forearm link about a wrist axis (122), and an end effector (32) rotatably coupled to the third arm link about a knuckle axis (28); and a drive system (144, 146, and pulleys and belts) operably connected to at least one of the upper arm link, the forearm link, and the third arm link for effecting extension and retraction of the end effector wherein the transport apparatus has a reach that is a maximum reach of the transport apparatus for a predetermined swing diameter of the transport apparatus with the upper arm link, forearm link, third arm link, and end effector in a retracted configuration, which maximum reach is capable of extending the end effector, its knuckle axis, and at least part of the third arm link including the wrist axis through a slot valve of the substrate processing apparatus (abstract, Col. 1 and 9-10, and Fig. 3-3B).  
Claim 15. The substrate processing apparatus of claim 14, wherein the drive system is a two degree of freedom drive system (Col. 10, Ln. 42-53).  
Claim 16. The substrate processing apparatus of claim 15, wherein rotation of the end effector is slaved to rotation of the forearm link and rotation of the third arm link is slaved to rotation of the upper arm link (Col. 10 and Fig. 3-4).  
Claim 17. The substrate processing apparatus of claim 14, wherein the drive system is a three degree of freedom drive system (the upper link arm has two degrees of freedom and the forearm has one degree of freedom).  
Claim 18. The substrate processing apparatus of claim 14, wherein the drive system is a four degree of freedom drive system (the upper link arm has two degrees of freedom and each of the forearm and third arm link has one degree of freedom).  
Claim 22. The substrate processing apparatus of claim 14, wherein the end effector is disposed above or below the third arm link (Fig. 3).  
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 19, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Genov in view of van der Meulen et al. (US 2014/0199138), hereinafter van der Meulen.
	Genov further discloses;
Claims 2 and 19. The length of the upper arm link is less than a length of the forearm link (Fig. 3).  
Claim 24. A method for transporting substrates comprising: providing a tansport apparatus (10) connected to a frame (38), the transport apparatus having an upper arm link (12), a forearm link (18) rotatably coupled to the upper arm link about an elbow axis (26), at least a third arm link (116) rotatably coupled to the forearm link about a wrist axis (122), and an end effector (32) rotatably coupled to the third arm link about a knuckle axis (28); and effecting extension or retraction of the upper arm link, the forearm link, the third arm link, and the end effector in a horizontal plane, on opposite sides of a shoulder axis (when the upper arm link is rotated about 24) of the transport apparatus and crossing over the shoulder axis, 
Claim 25. The method of claim 24, wherein the transport apparatus has a reach that is a maximum reach of the transport apparatus for a predetermined swing diameter of the transport apparatus with the upper arm link, forearm link, third arm link, and end effector in a retracted configuration, which maximum reach extends the end effector, its knuckle axis, and at least part of the third arm link including the wrist axis (Col. 9-10 and Fig. 3-3B).  
Genov does not recite;
Claims 2 and 19. A length of the third arm link is less than a length of the upper arm link.  
Claim 24. The wrist axis extends through a pass through of a slot valve of a substrate processing apparatus; the total stack height of the end effector and wrist axis is sized to conform within the pass through of the slot valve.  
Claim 25. Extending the wrist axis through the slot valve of the substrate processing apparatus.  
However, van der Meulen discloses a substrate processing apparatus having a transport apparatus with an upper arm link, a forearm link, at a third arm link, an elbow and wrist axis, and the length of the upper arm link is less than a length of the forearm link (Fig. 12), and further teaches; 
Claims 2 and 19. A length of the third arm link is less than a length of the upper arm link to allow for a better containment ratio (Par. 0169 and Fig. 12).
Claim 24. The wrist axis extends through a pass through of a slot valve (Fig. 12) of a substrate processing apparatus; the total stack height of the end effector and wrist axis is sized to conform within the pass through of the slot valve (Fig. 12).  
Claim 25. Extending the wrist axis through the slot valve of the substrate processing apparatus (Fig. 12).  
.

Claims 4, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Genov in view of Ogawa et al. (US 6,293,746), hereinafter Ogawa.
	Genov further discloses;
Claims 4 and 20. The substrate processing apparatus of claim 1, wherein: the upper arm link is rotatably coupled to the two degree of freedom drive system at a shoulder axis (24) (Fig. 3).  
Genov does not recite;
Claims 4 and 20. The end effector is a double-ended end effector; and the transport apparatus is configured to bi-directionally extend on opposite sides of the shoulder axis without rotation of the transport apparatus as a unit about the shoulder axis.  
Claim 10. The substrate processing apparatus of claim 1, wherein the transport apparatus is configured to bi-directionally extend on opposite sides of a shoulder axis of the transport apparatus, where radial extension of the transport arm is substantially symmetric on the opposite sides of the shoulder axis.  
	However, Ogawa discloses a frame (1), a substrate transport apparatus (13), and an end effector (20), and further teaches;
Claims 4 and 20. The end effector is a double-ended end effector (20A and 20B); and the transport apparatus is configured to bi-directionally extend on opposite sides of the shoulder axis without rotation of the transport apparatus as a unit about the shoulder axis (Col. 8 and Fig. 1A-2).  
Claim 10. The substrate processing apparatus of claim 1, wherein the transport apparatus is configured to bi-directionally extend on opposite sides of a shoulder axis (O1) of the transport apparatus, where radial extension of the transport arm is substantially symmetric on the opposite sides of the shoulder axis (Col. 8 and Fig. 1A-2).
Therefore, in view of Ogawa’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Genov’s end effector to be a double-ended end effector having bi-directional, symmetric extension on opposite sides of the shoulder axis to increase substrate processing rate while minimizing energy consumption.

Claims 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Genov in view of Gilchrist et al. (US 2012/0232690), hereinafter Gilchrist.
	Genov does not recite;
Claims 5 and 21. The substrate processing apparatus of claim 1, wherein the third arm link comprises a slot configured to receive at least a portion of the end effector so that the end effector is rotatably coupled to the third arm link within the slot.  
	However, Gilchrist discloses a frame (150), a substrate transport apparatus (155A), and an end effector (155EA), and further teaches; a slot (shown in Fig. 2) configured to receive at least a portion of the end effector so that the end effector is rotatably coupled to the substrate transport apparatus.  
Therefore, in view of Gilchrist’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Genov’s third arm link end to include a slot to receive at least a portion of the end effector to reduce the stack height profile of the wrist.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Genov in view of van der Meulen, and further in view of Ogawa.
	Genov is silent with respect to;
Claim 26. The method of claim 24, further comprising bi-directionally extending the upper arm link, the forearm link, the third arm link, and the end effector on opposite sides of the shoulder axis of the transport apparatus without rotation of the transport apparatus as a unit about the shoulder axis.
However, Ogawa discloses a method of transporting a substrate using a frame (1), a substrate transport apparatus (13) comprised of an upper arm link (8), a forearm (9), and a third arm link (10 and 11), and an end effector (20), and further teaches;
Claim 26. The method of bi-directionally extending the upper arm link, the forearm link, the third arm link, and the end effector on opposite sides of a shoulder axis (O1) of the transport apparatus without rotation of the transport apparatus as a unit about the shoulder axis (Col. 8 and Fig. 1A-2).  
Therefore, in view of Ogawa’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Genov’s end effector to be a double-ended end effector having bi-directional, symmetric extension on opposite sides of the shoulder axis to increase substrate processing rate while minimizing energy consumption.

Allowable Subject Matter
Claims 7-8, 23, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD P JARRETT/Primary Examiner, Art Unit 3652